DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2022 and 6/21/2022 are being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (U.S. Pat. App. Pub. No. 2018/0174845).
Jang discloses, as seen in Figures 4A-5B, a semiconductor device with

    PNG
    media_image1.png
    237
    306
    media_image1.png
    Greyscale
 
(1) providing a substrate (101) comprising a first top surface; 
forming an isolation region (102) in the substrate (101) to surround an active region; 
implanting a plurality of dopants (112) into the substrate (101) to form a first impurity region (112), a second impurity region (112) and a third impurity region (111) in the active region; 
forming a gate trench (105) in the active region; 
forming a first barrier layer (407) on a portion of a sidewall of the gate trench (105); 
forming a first gate material (108) in the gate trench (105), wherein the first gate material (108) comprises a first member surrounded by the first barrier layer (407) and a second member extending from the first member toward the first top surface;
forming a second barrier layer (113) on the first barrier layer (407) and the first gate material (108); 
forming a second gate material (114) on the second barrier layer (113); and
forming a gate insulating material (109) on the second gate material (114) (see Figures 4A-5B); 
(2) wherein the formation of the first barrier layer (407) comprises: conformally depositing the first barrier layer (407) within the gate trench (105); and removing a portion of the first barrier layer (407) within the gate trench (105) (see Figures 4A-5B); 
(3) wherein the formation of the first gate material (108) comprises: depositing the first gate material (108) to completely fill the gate trench (105); and removing a portion of the first gate material (108) within the gate trench (105) to form the first member and the second member (see Figures 4A-5B); 
(5) wherein the forming of the second barrier layer (113) comprises encasing the first gate material (108) in the first barrier layer (407) and the second barrier layer (113) (see Figures 4A-5B); 
(6) wherein the forming of the second gate material (114) comprises depositing the second gate material (114) to completely cover the first gate material (108) and partially fill the gate trench (105), wherein the second gate material (114) has a second top surface substantially lower than the first top surface of the substrate (101) (see Figures 4A-5B); 
(7) wherein the forming of the gate insulating material (109) comprises depositing the gate insulating material (109) to completely cover the second gate material (114) and partially fill the gate trench (105), wherein the gate insulating material (109) has a third top surface substantially coplanar with the first top surface of the substrate (101) (see Figures 4A-5B).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Pat. App. Pub. No. 2018/0151580).
Wu discloses, as shown in Figure, a semiconductor device having

    PNG
    media_image2.png
    327
    494
    media_image2.png
    Greyscale

(1) providing a substrate (100) comprising a first top surface; 
forming an isolation region (118a-118d) in the substrate (100) to surround an active region; 
implanting a plurality of dopants (NO LABEL) into the substrate (100) to form a first impurity region (NO LABEL), a second impurity region (NO LABEL) and a third impurity region (NO LABEL) in the active region; 
forming a gate trench (T1) in the active region; 
forming a first barrier layer (124) on a portion of a sidewall of the gate trench (T1); 
forming a first gate material (130) in the gate trench (T1), wherein the first gate material (130) comprises a first member surrounded by the first barrier layer (124) and a second member extending from the first member toward the first top surface;
forming a second barrier layer (134) on the first barrier layer (124) and the first gate material (130); 
forming a second gate material (140) on the second barrier layer (134); and
forming a gate insulating material (142) on the second gate material (140) (see Figures 17-20); 
(3) wherein the formation of the first gate material (130) comprises: depositing the first gate material (130) to completely fill the gate trench (t1); and removing a portion of the first gate material (130) within the gate trench (t1) to form the first member and the second member (see Figures 17-20).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. Pat. App. Pub. No. 2018/0174845) in view of Chen et al. (U.S. Pat. No. 6,277,736).
Jang teaches the above outlined features except for wherein the removal of a portion of the first barrier layer includes using a first etchant, and the removal of a portion of the first gate material includes using a second etchant, wherein the first etchant is different from the second etchant.  Furthermore, Chen discloses a method for forming a gate having (4) wherein the removal of a portion of the first barrier layer includes using a first etchant, and the removal of a portion of the first gate material includes using a second etchant, wherein the first etchant is different from the second etchant (see Abstract), 
Jang and Chen are both analogous art because both are directed to a semiconductor device including a gate and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Chen into Jang because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Jang and Chen since it has been held to be within the general skill of a worker in the art to select known different etchant materials are suitable for specifically semiconductor materials as taught by Chen on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pat. App. Pub. No. 2018/0151580) in view of Jang et al. (U.S. Pat. App. Pub. No. 2018/0174845).
Wu teaches everything claimed above except for wherein the formation of the first barrier layer comprises: conformally depositing the first barrier layer within the gate trench; and removing a portion of the first barrier layer within the gate trench; wherein the forming of the second barrier layer comprises encasing the first gate material in the first barrier layer and the second barrier layer; wherein the forming of the second gate material comprises depositing the second gate material to completely cover the first gate material and partially fill the gate trench, wherein the second gate material has a second top surface substantially lower than the first top surface of the substrate; wherein the forming of the gate insulating material comprises depositing the gate insulating material to completely cover the second gate material and partially fill the gate trench, wherein the gate insulating material has a third top surface substantially coplanar with the first top surface of the substrate.  However, Jang discloses, as seen in Figures 4A-5B, a semiconductor device with (2) wherein the formation of the first barrier layer (407) comprises: conformally depositing the first barrier layer (407) within the gate trench (105); and removing a portion of the first barrier layer (407) within the gate trench (105) (see Figures 4A-5B); (5) wherein the forming of the second barrier layer (113) comprises encasing the first gate material (108) in the first barrier layer (407) and the second barrier layer (113) (see Figures 4A-5B); (6) wherein the forming of the second gate material (114) comprises depositing the second gate material (114) to completely cover the first gate material (108) and partially fill the gate trench (105), wherein the second gate material (114) has a second top surface substantially lower than the first top surface of the substrate (101) (see Figures 4A-5B); (7) wherein the forming of the gate insulating material (109) comprises depositing the gate insulating material (109) to completely cover the second gate material (114) and partially fill the gate trench (105), wherein the gate insulating material (109) has a third top surface substantially coplanar with the first top surface of the substrate (101) (see Figures 4A-5B).
Wu and Jang are both analogous art because both are directed to a semiconductor devices including a gate trench and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Jang into Wu because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wu and Jang since it has been held to be within the general skill of a worker in the art to select known features of semiconductor structure elements as taught by Jang on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pat. App. Pub. No. 2018/0151580) in view of Jang et al. (U.S. Pat. App. Pub. No. 2018/0174845) and further in view of Chen et al. (U.S. Pat. No. 6,277,736).
Wu and Jang teach the above outlined features except for wherein the removal of a portion of the first barrier layer includes using a first etchant, and the removal of a portion of the first gate material includes using a second etchant, wherein the first etchant is different from the second etchant.  Furthermore, Chen discloses a method for forming a gate having (4) wherein the removal of a portion of the first barrier layer includes using a first etchant, and the removal of a portion of the first gate material includes using a second etchant, wherein the first etchant is different from the second etchant (see Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wu, Jang and Chen since it has been held to be within the general skill of a worker in the art to select known different etchant materials are suitable for specifically semiconductor materials as taught by Chen on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        September 29, 2022